DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Newly amended claims 13 and 14 are examined on the merits.
Claims 1-12, 15, and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 February 2019.
Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  the alternative forms of a compound of formula (IA) or (Ib) are not properly written within the claims.  
In claim 13, the language “and any pharmaceutically acceptable salt, hydrate, solvate and metal chelate thereof” should be written as – and any pharmaceutically acceptable salt, hydrate, solvate or metal chelate thereof —so it is consistent with the language at the beginning of the claims (“a pro-drug”).  The current language requires a metal chelate to be present and not as an alternative to the other forms.
In claim 14, the language “and any pharmaceutically acceptable salt, hydrate, solvate and metal chelate thereof” should be written as --and any pharmaceutically acceptable salt, hydrate, solvate, or metal chelate thereof-- to be consistent with the beginning of the claim (“a pro-drug”).  The current language requires a metal chelate to be present and not as an alternative to the other forms.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YU (WO 2009148698, published 10 December 2009, C07D339/02).  Yu describes the cleavage of various cyclic disulfide prodrugs from an NSAID [formula (II), page 8; formula (III), page 9; page 25, line 25 to page 27, line 5).  Oxidative environments are described (page 46, lines 6-17).  A reductive environment is describes where the prodrug is cleaved from the active NSAID (page 48, lines 10-29; page 58, line 30 to page 59, line 17; figure 5D).  Various NSAIDS are recited (page 8, lines 1-4; page 20, line 2 to page 24, line 9).  Compounds (page 25, line 25 to page 27, line 5) are described in which a C5-heteroalkyl group connects a 1,2-dithiolane ring to an NSAID through a butylene-C(O)-O-(CH2-CH2-O)2-O- group.   A method of delivering a therapeutic agent is described (page 10, lines 20-26).  In these compounds the following instant definitions apply: m is zero; n is one; A-L1 or A-L3 is butylene; Q1-L2(Q2) or Q3-(L4(Q4) is C(O)-O-(CH2-CH2-O)2 and Y or Z is O.  

    PNG
    media_image1.png
    104
    346
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    255
    297
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    99
    314
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    342
    337
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    501
    590
    media_image5.png
    Greyscale

Response to Arguments
This rejection is maintained because the identifier is being fixed and otherwise the rejection remains the same.   This reference has been cited before, initially in the 31 May 2019 office action and has consequently been part of the file wrapper since that same date.  It noted that a juxtaposition of two numbers occurred in the previous office action in the document (WO 2009148698 is the correct document number, not WO 2009148968) and is considered a typo.  1-L2(Q2) or Q3-(L4(Q4) is C(O)-O-(CH2-CH2-O)4 where L2 or L4 is a heteroalkyl.  
Conclusion
Claims 13 and 14 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699